     Case 1:18-cv-00515-RC Document 34 Filed 07/23/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA CIRCUIT


ELISEO LIMA LUCERO,                              )
                                                 )
         Plaintiff,                              )    Case Number 18-0515 (RC)
                                                 )
v.                                               )
                                                 )
PARKINSON CONSTRUCTION                           )
COMPANY, INC., ET AL.,                           )
                                                 )
         Defendant.                              )



                                 NOTICE OF APPEAL


               Notice is hereby given that Parkinson Construction Company, Inc. and Nigel
      Parkinson, (“Defendants”) by and through their undersigned attorney, hereby appeal
      the final judgment granting Eliseo Lima Lucero, (“Plaintiff”) attorneys’ fees entered
      in this action on July 1, 2019 by Order of Judge Rudolph Contreras.



                                              Respectfully Submitted,

                                              BYRD & BYRD, LLC

       Date: July 23, 2019

                                              /s/
                                              _________________________________
                                              Timothy P. Leahy, Bar No. 472964
                                              14300 Gallant Fox Lane, Suite 120
                                              Bowie, MD 20715
                                              (301) 464-7448 Ext. 105
                                              (301) 805-5178
                                              Tleahy@byrdandbyrd.com
                                              Attorney for Defendant
  Case 1:18-cv-00515-RC Document 34 Filed 07/23/19 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 23, 2019 a copy of the forgoing was emailed,
served through the Court’s E-filing/Service system, and/or mailed first class postage
prepaid to:

Justin Zelikovitz, Esquire
Jonathan Tucker, Esquire
DCWageLaw
519 H Street, NW
Washington, DC 20001
(P) (202) 803-6083
(F) (202) 683-6102
justin@dcwagelaw.com
jt@dcwagelaw.com
                                          /s/
                                          ___________________________________
                                          Timothy P. Leahy, Esq., Bar No. 472964
